Stock Option Agreement
Employee – ISO – 5 year vesting

Stock Option


Granted by


WOLVERINE BANCORP, INC.


under the


WOLVERINE BANCORP, INC.
2012 EQUITY INCENTIVE PLAN


This stock option agreement (“Option” or “Agreement”) is and will be subject in
every respect to the provisions of the 2012 Equity Incentive Plan (the “Plan”)
of Wolverine Bancorp, Inc. (the “Company”) which are incorporated herein by
reference and made a part hereof, subject to the provisions of this
Agreement.  A copy of the Plan has been provided to each person granted a stock
option pursuant to the Plan.  The holder of this Option (the “Participant”)
hereby accepts this Option, subject to all the terms and provisions of the Plan
and this Agreement, and agrees that all decisions under and interpretations of
the Plan and this Agreement by the Committee appointed to administer the Plan
(“Committee”) or the Board will be final, binding and conclusive upon the
Participant and the Participant’s heirs, legal representatives, successors and
permitted assigns.  Capitalized terms used herein but not defined will have the
same meaning as in the Plan.
 
1.           Name of
Participant:  ________________________________________________                                                                                                                              
 
2.           Date of Grant:  _________, 2012
 
3.
Total number of shares of Company common stock, $0.01 par value per share, that
may be acquired pursuant to this Option:
(subject to adjustment pursuant to Section 9 hereof).
 

·  
This is an Incentive Stock Option (“ISO”).

 
4.           Exercise price per share:     $ ____________
(subject to adjustment pursuant to Section 10 below)


5.           Expiration Date of Option:  _________, 2022.
 
6.
Vesting Schedule.  Except as otherwise provided in this Agreement, this Option
first becomes exercisable, subject to the Option’s expiration date, in
accordance with the vesting schedule specified herein.
 
The Options granted under this Agreement shall vest in five (5) equal annual
installments, with the first installment becoming exercisable on the first
anniversary of the date of grant, or _________, 2013, and succeeding
installments on each anniversary thereafter, through ___________, 2017.  To the
extent the Options awarded to me are not equally divisible by “5,” any excess
Options shall vest on ___________, 2017.
 

 
 

--------------------------------------------------------------------------------

 
This Option may not be exercised at any time on or after the Option’s expiration
date. Vesting will automatically accelerate pursuant to Sections 2.8 and 4.1 of
the Plan (in the event of death, Disability or Involuntary Termination of
Employment following a Change in Control).
 
7.           Exercise Procedure.
 
 
7.1
Delivery of Notice of Exercise of Option.  This Option will be exercised in
whole or in part by the Participant’s delivery to the Company of written notice
(the “Notice of Exercise of Option” attached hereto as Exhibit A) setting forth
the number of shares with respect to which this Option is to be exercised,
together with payment by cash or other means acceptable to the Committee,
including:

 
(i)  
by tendering shares of Common Stock valued at Fair Market Value (as defined in
Section 7.2 hereof) as of the day of exercise;

 
(ii)  
by irrevocably authorizing a third party, acceptable to the Committee, to sell
shares of Common Stock (or a sufficient portion of the shares) acquired upon
exercise of the Option and to remit to the Company a sufficient portion of the
sale proceeds to pay the entire exercise price and any tax withholding resulting
from such exercise;



(iii)  
by a net settlement of the Option, using a portion of the shares obtained on
exercise in payment of the exercise price of the Option;



(iv)  
by personal, certified or cashier’s check;


              (v)   by other property deemed acceptable by the Committee; or
 
              (vi)   by any combination thereof.
 
 
7.2
“Fair Market Value” shall have the meaning set forth in Section 8.1(r) of the
Plan.

 
8.           Delivery of Shares.
 
              Delivery of Shares.  Delivery of shares of Common Stock upon the
exercise of this Option will comply with all applicable laws (including the
requirements of the Securities Act) and the applicable requirements of any
securities exchange or similar entity.


9.           Adjustment Provisions.
 
 
This Option, including the number of shares subject to the Option and the
exercise price, will be adjusted upon the occurrence of the events specified in,
and in accordance with the provisions of Section 3.3 of the Plan.

 

 
 

--------------------------------------------------------------------------------

 

10.           Termination of Option and Accelerated Vesting.
 
This Option will terminate upon the expiration date, except as set forth in the
following  provisions:
 
(i) 
Death.  This Option will become exercisable as to all shares subject to an
outstanding Award, whether or not then exercisable, in the event of the
Participant’s Termination of Service by reason of the Participant’s death.  This
Option may thereafter be exercised by the Participant’s legal representative or
beneficiaries for a period of one (1) year from the date of death, subject to
termination on the expiration date of this Option, if earlier.

 
(ii)  
Disability.  This Option will become exercisable as to all shares subject to an
outstanding Award, whether or not then exercisable, in the event of the
Participant’s Termination of Service by reason of the Participant’s Disability.
This Option may thereafter be exercised for a period of one (1) year from the
date of such Termination of Service by reason of Disability, subject to
termination on the Option’s expiration date, if earlier.



(iii) 
Termination for Cause.  If the Participant’s Termination of Service is
for  Cause, all Options that have not been exercised will expire and be
forfeited.



(iv)  
Change in Control. In the event of the Participant’s Involuntary Termination of
Employment following a Change in Control, all Options held by the Participant,
whether or not exercisable at such time, will become fully exercisable, subject
to the expiration provisions otherwise applicable to the Option.  A “Change in
Control” will be deemed to have occurred as provided in Section 4.2 of the Plan.



(v)  
Retirement.  Vested Options may be exercised for a period of one (1) year from
the date of Termination of Service by reason of Retirement, subject to
termination on the Option’s expiration date, if earlier (and for purposes of
clarity, non-vested options will be forfeited on the date of Termination of
Service by reason of Retirement).  



(vi) 
Other Termination.  If the Participant’s Termination of Service is for any
reason other than death, Disability, Retirement, for Cause or following a Change
of Control, this Option may thereafter be exercised, to the extent it was
exercisable at the time of such termination, for a period of three (3) months
following termination, subject to termination on the Option’s expiration date,
if earlier.



(vii)  
Incentive Option Treatment.  No Option will be eligible for treatment as an ISO
in the event such Option is exercised more than three (3) months following
Termination of Service by reason of Retirement or more than one (1) year
following Termination of Service by reason of Disability.  In order to obtain
ISO treatment for Options exercised by heirs or devisees of the Participant, the
Participant’s death must have occurred while the Participant was employed or
within three (3) months of Termination of Service.




 
 

--------------------------------------------------------------------------------

 

11.
Post-Termination Obligations.  The Participant hereby covenants and agrees that,
for a period of twelve months following the Participant’s termination of
employment with Wolverine Bank (the “Bank”), the Participant shall not, without
the written consent of the Bank, either directly or indirectly:



11.1                Non-Solicitation of Employees.  Solicit, offer employment
to, or take any other action intended (or that a reasonable person acting in
like circumstances would expect) to have the effect of causing any officer or
employee of the Bank or the Company, or any of their respective subsidiaries or
affiliates, to terminate his or her employment and accept employment or become
affiliated with, or provide services for compensation in any capacity whatsoever
to, any business whatsoever that competes with the business of the Bank or the
Company, or any of their direct or indirect subsidiaries or affiliates or has
headquarters or offices within 20 miles of the locations in which the Bank or
the Company has business operations or has filed an application for regulatory
approval to establish an office;


11.2                Non-Competition.  Become an officer, employee, consultant,
director, independent contractor, agent, sole proprietor, joint venturer,
greater than 5% equity owner or stockholder, partner or trustee of any savings
bank, savings and loan association, savings and loan holding company, credit
union, bank or bank holding company, insurance company or agency, any mortgage
or loan broker or any other entity competing with the Bank or its affiliates in
the same geographic locations where the Bank or its affiliates has material
business interests; provided, however, that this restriction shall not apply if
the Participant’s employment is terminated following a Change in Control; or


11.3                Non-Solicitation of Customers.    Solicit, provide any
information, advice or recommendation or take any other action intended (or that
a reasonable person acting in like circumstances would expect) to have the
effect of causing any customer of the Bank to terminate an existing business or
commercial relationship with the Bank.


12.           Miscellaneous.


 
12.1
No Option will confer upon the Participant any rights as a stockholder of the
Company prior to the date on which the individual fulfills all conditions for
receipt of such rights.



 
12.2
This Agreement may not be amended or otherwise modified unless evidenced in
writing and signed by the Company and the Participant.



 
12.3
Except as otherwise provided by the Committee, ISOs under the Plan are not
transferable except (1) as designated by the Participant by will or by the laws
of descent and distribution, (2) to a trust established by the Participant, or
(3) between spouses incident to a divorce or pursuant to a domestic relations
order; provided, however, that in the case of a transfer described under (3),
the Option will not qualify as an ISO as of the day of such transfer.




 
 

--------------------------------------------------------------------------------

 

 
12.4
This Option will be governed by and construed in accordance with the laws of the
State of Michigan.



 
12.5
The granting of this Option does not confer upon the Participant any right to be
retained in the employ of the Company or any subsidiary.



 
[Remainder of Page Intentionally Blank]
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this instrument to be executed in its
name and on its behalf as of the date of grant of this Option set forth above.
 

   
WOLVERINE BANCORP, INC.
   
 
_______________________________________
By: 
____________________________________                                                                      
Its:  ____________________________________                                                                       



 
PARTICIPANT’S ACCEPTANCE
 
The undersigned hereby accepts the foregoing Option and agrees to the terms and
conditions hereof, including the terms and provisions of the Company’s 2012
Equity Incentive Plan.  The undersigned hereby acknowledges receipt of a copy of
the Company’s 2012 Equity Incentive Plan.
 

   
PARTICIPANT
   
 
________________________________________


 
 

--------------------------------------------------------------------------------

 

 
EXHIBIT A
 
NOTICE OF EXERCISE OF OPTION
 
(BY EMPLOYEE)
 


I hereby exercise the stock option (the “Option”) granted to me by Wolverine
Bancorp, Inc. (the “Company”) or its affiliate, subject to all the terms and
provisions set forth in the Stock Option Agreement (the “Agreement”) and the
Wolverine Bancorp, Inc. 2012 Equity Incentive Plan (the “Plan”) referred to
therein, and notify you of my desire to purchase __________________ shares of
common stock of the Company (“Common Stock”) for a purchase price of $_______
per share.
 
Enclosed please find (check one):
 
 
___
Cash or personal, certified or cashier’s check in the sum of $_______, in
full/partial payment of the purchase price.

 
 
___
Stock of the Company with a fair market value of $______ in full/partial payment
of the purchase price.*

 
 
___
My check in the sum of $_______ and stock of the Company with a fair market
value of $______, in full/partial payment of the purchase price.*

 
 
___
Please sell ______ shares from my Option shares through a broker in full/partial
payment of the purchase price.

 
I understand that after this exercise, ____________ shares of Common Stock
remain subject to the Option, subject to all terms and provisions set forth in
the Agreement and the Plan.
 
I hereby represent that it is my intention to acquire these shares for the
following purpose:
 
___           investment
___           resale or distribution


Please note: if your intention is to resell (or distribute within the meaning of
Section 2(11) of the Securities Act of 1933) the shares you acquire through this
Option exercise, the Company or transfer agent may require an opinion of counsel
that such resale or distribution would not violate the Securities Act of 1933
prior to your exercise of such Option.
 
Date: ____________, _____.
  ____________________________________________      
Participant’s signature



*           If I elect to exercise by exchanging shares I already own, I will
constructively return shares that I already own to purchase the new option
shares.  If my shares are in certificate form, I must attach a separate
statement indicating the certificate number of the shares I am treating as
having exchanged.  If the shares are held in “street name” by a registered
broker, I must provide the Company with a notarized statement attesting to the
number of shares owned that will be treated as having been exchanged.  I will
keep the shares that I already own and treat them as if they are shares acquired
by the option exercise.  In addition, I will receive additional shares equal to
the difference between the shares I constructively exchange and the total new
option shares that I acquire.
 